Citation Nr: 1707160	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  14-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a left ankle disability, secondary to the service-connected peripheral neuropathy of the lower left extremity.

2. Entitlement to service connection for a left foot disability, secondary to the service-connected peripheral neuropathy of the lower left extremity.

3. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left ankle disability.

4. Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left foot disability.

5. Entitlement to an earlier effective date for the grant of service connection for bronchial asthma, including due to clear and unmistakable error.




REPRESENTATION

Appellant represented by:	James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2014 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

In March 2014, the Veteran submitted a timely notice of disagreement with a February 2014 rating decision that granted service connection for bronchial asthma with an effective date of August 12, 2010.  The Veteran stated that he was entitled to an effective date of April 6, 1970 due to clear and unmistakable error.  While the RO granted an earlier effective date of April 17, 2007 in a September 2014 rating decision, the issue was not resolved in full and a review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has current foot and ankle disabilities that are secondary to his service-connected peripheral neuropathy of the lower extremities or, in the alternative, the results of a left ankle operation performed by VA in January 2013.

Regarding his first argument, the Veteran contends that his service-connected peripheral neuropathy weakened his left foot and ankle, making them more susceptible to injury.  In the Board hearing, the Veteran contended that his peripheral neuropathy resulted in gait issues, pain, and swelling in his lower extremities.  He developed infused medial nail plates that required several operations between 2008 and 2012.  The Veteran contends that his nail issues and peripheral neuropathy further weakened his left foot and ankle and caused his ankle fracture in December 2012 as well as his current left ankle and foot disorders.    

Regarding his second argument, the Veteran argues that he experiences residuals from a January 2013 operation performed by the Salt Lake City VAMC after he fractured his ankle in December 2012.  Specifically, in the September 2016 Board hearing, the Veteran testified that his foot and ankle are incorrectly positioned which has required permanent use of a cane and caused a false gait and chronic pain.  He is seeking compensation under 38 U.S.C. § 1151. 

VA records show the Veteran underwent several medial partial nail avulsions between 2009 and 2012.  During that time, the Veteran complained of constant burning on the bottom of his feet, ingrown nails, swelling, and pain in his left lower extremity.  In December 2012, the Veteran fractured his left ankle and was told he needs surgery due to the high likelihood of instability.  In January 2013, the Veteran underwent a left ankle open reduction, internal fixation, and syndesmosis open reduction, internal fixation, at Salt Lake City VAMC.  Shortly after surgery, the Veteran complained of pus, swelling, redness, and pain in his left ankle.  The 12-week follow-up showed a well-approximated incision, without any erythema or drainage, light touch sensation, nerve distribution, and no sign of infection. 

In January 2014, the Veteran presented for treatment with complaints of ankle pain and difficulty ambulating.  It was noted that his last x-ray showed intact internal fixation across healed fractures including plates and screws in the distal fibula above the ankle, two screws through the medial malleolus, and a transverse syndesmotic screw entering laterally.  Additionally, the record referenced an October 2013 podiatry record that reported that the Veteran was being treated for ankle arthritis and possible syndesmotic screw pain.  Current VA medical records show that the Veteran is being treated for chronic ankle pain and arthritis of the ankle and/or foot.  The Veteran has not been afforded a VA examination to assist in determining the exact nature and etiology of his foot and ankle conditions, and the Board finds that one is necessary prior to making a decision on his claims.   

Additionally, in March 2014, the Veteran submitted a timely notice of disagreement with a February 2014 rating decision that granted service connection for bronchial asthma with an effective date of August 12, 2010.  The Veteran stated that he was entitled to an effective date of April 6, 1970 due to clear and unmistakable error.  While the RO granted an earlier effective date of April 17, 2007 in a September 2014 rating decision, this did not fully resolve the Veteran's disagreement and a review of the record shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 
Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records from the Salt Lake City VAMC regarding the Veteran's January 2013 surgery, including any consent forms that he signed prior to the surgery and any operative reports/notes.

2. Only AFTER obtaining the above records, then schedule the Veteran for a VA examination with a podiatrist or orthopedist  (NOT a physician's assistant or nurse) to assist in determining the nature and etiology of any current left foot and ankle disorders.  The claims file, including this remand, must be made available to the examiner.  After examination of the Veteran and review of the claims file, the examiner should respond to the following questions:

a. List the Veteran's current left ankle and foot disorders. 

b. Secondary Service Connection Claims

i. Is it as likely as not (a 50 percent probability or greater) that any of the Veteran's current left ankle and foot disorders are caused by his service-connected peripheral neuropathy of the lower left extremity?  The examiner should address the Veteran's contentions that his peripheral neuropathy caused his medial nail issue, which in turn made his foot and ankle more susceptible to injury, resulting in his December 2012 ankle fracture.  

ii. Is it as likely as not (a 50 percent probability or greater) that any of the Veteran's current left ankle and foot disorders are aggravated by his service-connected peripheral neuropathy of the lower left extremity?  The examiner should address the Veteran's contentions that his peripheral neuropathy caused his medial nail issue, which in turn made his foot and ankle more susceptible to injury, resulting in his December 2012 ankle fracture.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

c. 38 U.S.C. § 1151 Claims

i. Did the Veteran suffer additional disability of the left ankle or foot as the result of the left ankle open reduction, internal fixation, and syndesmosis open reduction, internal fixation performed on the Veteran at the Salt Lake City VAMC in January 2013? 

ii. Was any additional disability of the left ankle or foot proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA as a result of the January 2013 operation?

iii. Was any additional disability proximately caused by an event not reasonably foreseeable? That is, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

In addressing these questions, the examiner should opine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care or medical treatment without the Veteran's informed consent. 

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records. 

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if necessary.

4. The RO or AMC should provide the Veteran with a Statement of the Case as to the issue of an earlier effective date for bronchial asthma, including due to clear and unmistakable error.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


